Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 27, 2007, relating to the consolidated financial statements, financial statement schedule,management’s assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting, which appear in CONMED Corporation’s Annual Report on Form 10-K for the year ended December 31, 2006. /s/ PricewaterhouseCoopers LLP Albany, New York August 6, 2007 E-9
